Citation Nr: 1731825	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for degenerative disc disease and spondylosis, lumbar spine.

2.  Entitlement to an evaluation in excess of 30 percent disabling for chronic adjustment disorder with mixed emotional features prior to July 22, 2013 and in excess of 50 percent thereafter.

3.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative disc and joint disease, cervical spine.

4.  Entitlement to an evaluation in excess of 20 percent disabling for radiculopathy of the right upper extremity.

5.  Entitlement to a compensable evaluation for headaches.

6.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a videoconference Board hearing in July 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran was last afforded VA examinations in July 2013 to address the severity of the service-connected disabilities on appeal.  At his July 2016 Board hearing, he testified, generally, that his spinal disabilities had increased in pain and severity and had shown decreased range of motion.  He also testified that his headaches had become more frequent.  He also indicated that the psychiatric disorder was worse.  A review of the record indicates that the Veteran's psychiatric disability is related to chronic pain from service-connected disabilities.  Because the Veteran relates increased pain in this regard, this suggests worsening of the service-connected psychiatric disability.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's assertions indicate possible worsening of the service-connected disabilities, he should be afforded new VA examinations to address the severity thereof.

VA is obliged to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records have been made known to VA.  38 U.S.C.A. § 5103A(b).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).


VA has obtained the Veteran's VA treatment records through December 15, 2015.  A review of those records shows a June 28, 2010, VA "Fee Basis Consult" note, which reflects that the Veteran was referred to a non-VA neurosurgeon for treatment on that date.  However, the records do not contain any record pertaining to this treatment and reference a "VistA Imaging - Scanned Document."  Therefore, the Board finds that a remand is required to attempt to obtain and associate with the claims file a copy of the June 28, 2010 neurosurgical consultation results, and any other pertinent records that are found in VistA Imaging.

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately December 15, 2015, and associate them therewith.  Conduct any ensuing additional development, as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the record copies of the Veteran's records that are found in VistA Imaging, to specifically include the June 28, 2010, non-VA neurosurgical consultation records.  Conduct any ensuing additional development, as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease and spondylosis, lumbar spine, and degenerative disc and joint disease, cervical spine.  The claims folder should be provided to the examiner in connection with the examination of the Veteran.  The examiner is requested to delineate all manifestations of the Veteran's disabilities, to include any loss of motion and neurological abnormalities, including of the right upper extremity, and comment on the severity of these manifestations. 

The examiner should also comment on whether the Veteran's service-connected disabilities are productive of pain, weakened movement, excess fatigability, or incoordination on movement and, if so, the severity of such symptoms.  All indicated tests and studies should be undertaken, to include range of motion testing.  

The examiner is asked to comment on the functional impairment resulting from the service-connected disabilities as they may affect his ability to function and perform tasks in an occupational setting.

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and explain why such opinion cannot be made. 

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected chronic adjustment disorder with mixed emotional features.  The claims folder, and any additional evidence obtained, if any, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's chronic adjustment disorder with mixed emotional features.  The examiner should report all signs and symptoms necessary for rating the Veteran's psychiatric disability under the applicable rating criteria.

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and explain why such opinion cannot be made.  The examiner is asked to comment on the functional impairment resulting from the service-connected chronic adjustment disorder with mixed emotional features as it may affect his ability to function and perform tasks in an occupational setting.

5.  After the development directed in 1and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his service-connected headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  The examiner is asked to detail the frequency and severity of the Veteran's headaches, in particular the frequency of any prostrating attacks.

The examiner should also providing information concerning the functional impairment resulting from the disability that may affect his ability to function and perform tasks in a work setting.

6.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




